Title: To Alexander Hamilton from Rufus Graves, 26 July 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir,
            Walpole 26. July 1799.
          
          Having observed that the Secretary of War has, of late, practiced sending the form of the oath prescribed by law, to each Officer, with his letter of appointment, which oaths have been generally taken, subscribed and returned with the Letters of acceptance, which was not the case with the Officers of this Regiment, who were first appointed, a question arose in my mind, whether it were proper to order officers into the recruiting Service, and to entrust them with the public monies, or to call them onto courts martial, as necessity may require, previous to being qualified by taking the oath? I have, therefore, caused sixteen of them to take and subscribe the oath of office in due form before a Magistrate of the state of Newhampshire.
          If I have been transacting business, which is unnecessary, it will remain, as if it had not been done; if it be a matter of consequence, and has been properly executed, I wait your Orders to direct where the oaths shall be deposited.
          I have the honor to be with very great respect Sir your obedient Sert.
          
            R Graves Lt. Col. Commt.
            16 US Regt.
          
          Major General Hamilton
        